Per Curiam.

Having reviewed the record and the findings of fact and conclusions of law of the board, this court determines that there are ample facts to justify the board’s findings that respondent violated DR 9-102(A), (B)(2), (3) and (4), and 1-102(A)(4), (5) and (6).
In addition, it is undisputed that respondent was previously suspended from the practice of law on June 24, 1981 for a period of one year. (Bar *152Assn. v. York [1981], 66 Ohio St. 2d 485 [20 O.O.3d 404].) Gov. Bar R. V(7) provides in pertinent part: “* * * A person who has been suspended for a period of one year from the practice of law or who has been publicly reprimanded for misconduct, upon being found guilty of subsequent misconduct, shall be suspended for an indefinite period from the practice of law or permanently disbarred, depending upon the seriousness of such misconduct.” (Emphasis added.)
Accordingly, it is the judgment of this court that respondent be indefinitely suspended from the practice of law, and it is so ordered.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.